Dismissed and Memorandum Opinion filed June 17, 2004








Dismissed and Memorandum Opinion filed June 17, 2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01203-CV
____________
 
JEAN
SMALLWOOD, Appellant
 
V.
 
FIESTA HOMES,
MICHAEL A. CULLING AND MARCO JARAMILLO, Appellees
 
MICHAEL A. CULLING, Appellant
 
V.
 
JEAN SMALLWOOD, Appellee
 
 

 
On Appeal from
County Court at Law No. 3
 Brazoria County, Texas
Trial Court Cause
No. 30,136B  
 

 
M E M O R A N D U M   O P I N I O N
This is a double appeal from a judgment signed September 26,
2003.




On June 7, 2004, appellant Jean Smallwood and appellant
Michael A. Culling  filed a joint motion
to dismiss their appeals because the case has been settled.  See Tex.
R. App. P. 42.1.  The motion is
granted.
Accordingly, the appeals are ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 17, 2004.
Panel consists of Justices Yates,
Anderson, and Hudson.